Citation Nr: 0418989	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-13 470	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee based on clear and 
unmistakable error (CUE) in the Board of Veterans' Appeals 
(Board) decision dated April 17, 2003.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee based on CUE in the 
Board decision dated April 17, 2003. 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
June 1977 and an earlier period of active duty for training.


The Board of Veterans' Appeals (Board) notes that the 
appellant has challenged the Board's April 17, 2003 decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 
C.F.R. §§ 20.1400, 20.1403 (2003); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.

In a March 1994 decision, the Board granted entitlement to 
service connection for a bilateral knee disorder.  The 
veteran appealed the 10 rating ultimately assigned for each 
knee and in a December 1996 decision, the Board affirmed the 
initial evaluations of 10 percent for the knees.  He 
subsequently appealed that decision and in January 1998, the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims, and 
referred to hereafter as the CAVC) vacated that portion of 
the Board's December 1996 decision which denied entitlement 
to increased evaluations for a bilateral knee disorder, and 
remanded the matter to the Board for another decision.

In an August 2002 decision, completed after additional 
development of the claim, the Board denied an evaluation in 
excess of 10 percent for chondromalacia patella of the knees.  
The veteran's motion for reconsideration of the Board's 
August 2002 decision regarding the rating of the knees was 
granted in October 2002.

The Board reconsideration decision April 17, 2003 replaced 
the decision of August 2002 with respect to the claims of 
entitlement to increased evaluations for chondromalacia 
patella of the knees, and constituted the final Board 
decision in these matters.  The veteran appealed this 
decision to the CAVC.

In April 2003 the appellant presented initial argument 
directed to CUE.  With his subsequent action through 
correspondence to the CAVC in March 2004 he met essential 
elements of a formal motion in support of revision of the 
April 17, 2003 Board decision of the basis of CUE.  

In April 2004 the CAVC issued an Order dismissing the appeal 
of the April 17, 2003 Board decision that allowed the Board 
to proceed with its review of the CUE motion.  


FINDINGS OF FACT

1.  In a decision dated April 17, 2003, the Board on 
reconsideration denied an evaluation in excess of 10 percent 
for chondromalacia of the right knee and an evaluation in 
excess of 10 percent for chondromalacia of the left knee.

2.  The facts as they were known at the time of the Board 
decision of April 17, 2003, were correct, and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of April 17, 2003 were correctly 
applied, and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of April 17, 2003 wherein the Board on 
reconsideration denied a disability evaluation in excess of 
10 percent for chondromalacia of the right knee and a 
disability evaluation in excess of 10 percent for 
chondromalacia for the left knee did not contain CUE.  
38 U.S.C.A. §§ 5109A, 7104, 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that, in August 
1976, he complained of bilateral knee pain.  Examination 
revealed that he had "good" range of motion in his knees, and 
that there was no edema or discoloration.  

The examiner noted a diagnosis of questionable bilateral 
chondromalacia.  Subsequent service medical records reflect 
that he continued to complain of bilateral knee pain 
throughout 1976.  In November 1976, radiological examination 
revealed no abnormalities.  Physical examination at that time 
revealed no edema and no atrophy of the quadriceps, and that 
the veteran displayed good range of motion in his knees.  In 
a report of medical examination completed for separation, an 
examiner noted a diagnosis of bilateral chondromalacia.

In a report of a VA orthopedic examination conducted in March 
1978, an examiner noted that there was no evidence of 
internal derangement of either knee, and no evidence of 
chondromalacia of the patella.  Radiology testing showed that 
the bones, joints, and soft tissues of the knee were normal.

VA outpatient records reveal that the veteran was seen in 
July 1991 for complaints of pain, stiffness, and swelling in 
both knees.  Physical examination showed that he had a normal 
gait with no evidence of effusion.  The patellae were found 
to be normal, and no joint line tenderness was found.  Range 
of motion was noted to be from 0 degrees to 130 degrees in 
both knees, with minimal crepitus.  The examiner determined 
that the veteran's knees were stable on examination.  X-rays 
revealed narrowing of the medial and lateral joint spaces, 
bilaterally.  The examiner noted an assessment of early 
degenerative joint disease.

The record reflects that, in February 1992, the veteran 
underwent a private orthopedic examination, which was 
conducted in regard to a non-VA claim for disability 
benefits.  He reported that he had sustained multiple knee 
injuries during active service, but it was noted that he 
could not provide any specific details.  He also reported 
that he had recently had to quit his job as a specialist in 
labor relations due to bilateral knee pain.  

The veteran explained that he had studied business 
administration and that he had worked in several offices, 
mainly in management.  He noted that his most recent job in 
labor relations required him to travel and that it aggravated 
his knees to get in and out of a car on a regular basis.  

He indicated he could not sit or stand for long periods due 
to his knee pain.  Examination reportedly showed normal range 
of motion in all joints, and no evidence of any sensory motor 
disturbance.  The examining physician observed that he was 
able to walk up a flight of stairs without the slightest limp 
or trouble at all.  Reflexes were found to be entirely normal 
and the examiner indicated he could not find any pain or 
muscle spasm.  The knees were a little deformed and were 
slightly swollen.  There was no muscle atrophy or wasting 
found, but the veteran complained of pain on palpation. 

Although the veteran stated that he needed a cane when on the 
street, the examiner stated that he walked normally without 
assistance and did not need a cane.  In his report, the 
examiner noted that "I watched him out my window as he got 
into his car and he was walking along at a very good pace 
with no evidence of any deformity.  I think this man does 
have some degenerative arthritis in his knees, but I found no 
evidence of any disability."

In a December 1992 decision, the Social Security 
Administration determined that the veteran had been disabled 
since June 1991 due to a bilateral knee condition and 
psychiatric impairment.  A review of this decision reveals 
that most of medical evidence discussed in the decision 
pertains primarily to treatment that the veteran received for 
psychiatric impairment.  The only medical evidence cited in 
regard the veteran's claimed knee condition appears to be the 
reports of VA outpatient treatment received in July 1991 and 
the report of x-rays obtained in July 1991, which revealed 
lateral and medial joint space narrowing in both knees.

A State Department of Motor Vehicles (DMV) special parking 
permit application signed by the veteran in March 1993 
includes a certification by a VA physician that the veteran's 
ability to walk was seriously and permanently impaired due to 
bilateral chondromalacia.  A VA outpatient treatment record 
of the same date noted that the veteran was "100% disabled" 
because of degenerative joint disease of the knees. The 
report noted the veteran's complaints of epigastric pain and 
that the veteran continued to drink alcohol and use drugs.  

The physical examination did not show any findings related to 
the knees and the impression included only gastritis and 
hypertension.  On VA hospitalization the following month 
muscle tone and strength were normal in all four extremities, 
and the veteran's gait was normal.

In May 1993, the veteran underwent a VA orthopedic 
examination.  He reported that he needed to use a cane to 
ambulate because of pain in both knees, which worsened with 
sitting, standing and walking.  The examining physician noted 
that the appellant entered the room in what appeared to be 
extreme pain.  Examination showed full range of motion of the 
knees with crepitation.  Some lateral facet tenderness was 
found in the left knee, but not in the right.  The examiner 
noted that the veteran jumped at any attempt to touch either 
knee and that he displayed cogwheel rigidity when attempts 
were made to rotate the knees.  

X-rays reportedly showed very mild degenerative changes in 
the knees.  The examiner concluded that "this gentleman's 
pain is grossly out of proportion to the physical findings 
and his physical findings are somewhat contrived."  The 
examiner noted an assessment of probable bilateral 
chondromalacia patella of a mild degree.  It was also noted 
that the veteran reported having been awarded Social Security 
disability benefits as a result of his knees, but the 
physician noted that "it is hard to believe how this could 
possibly be the case."

In July 1993, the veteran underwent another VA orthopedic 
examination.  The examiner reviewed the appellant's claims 
files.  The veteran complained of knee pain and reported that 
he needed to use a cane to walk.  The veteran informed the 
examiner that he took a non-prescription anti-inflammatory 
medicine as treatment.  Examination revealed that range of 
motion was from full extension, bilaterally, to 120 degrees 
of flexion.  No soft tissue or bony crepitation with knee 
range of motion was noted.  The examiner found no evidence of 
knee effusion.  There was mild tenderness found in the 
lateral patellofemoral facet.  

The examiner determined that there was no joint line 
tenderness and no sense of instability with testing of the 
various ligaments.  The veteran's gait was found to be normal 
despite the use of a cane.  

The examiner noted the presence of scattered scars around the 
knees, which were described as being more like laceration 
type scarring rather than post surgical.  Radiographic 
studies of the veteran's knees were obtained, which reflected 
multiple views of the knees while at flexion of 30, 60, and 
90 degrees.  These x-rays showed some mild lateral 
subluxation of the patella but no evidence of spurring and no 
evidence of any joint space narrowing.  The examiner noted 
that examination of the knees was difficult because of 
cogwheel rigidity in performing range of motion.  Based upon 
the most recent radiographic evidence, the examiner noted a 
diagnosis of chondromalacia patella.

The record reflects an April 1994 report that the veteran 
underwent a private orthopedic examination in February 1994.  
During this examination, he complained of bilateral knee pain 
with locking and instability.  Examination revealed that he 
had good range of motion and no significant crepitation.  The 
kneecap was noted to be sensitive to outside movements.  The 
examiner indicated that there was some inner and outer knee 
joint pain, and that twisting of the knee caused some 
discomfort.  The examiner found no evidence of swelling, and 
that the ligaments of the knee were stable.  

The examiner noted that prior x-rays showed some narrowing in 
the space between the kneecap and the rest of the knee, but 
that there was otherwise no significant sign of arthritis or 
other problems.  The examiner noted an impression of 
chondromalacia patella causing discomfort.  The examiner 
indicated that activities such as climbing and squatting 
would aggravate the knee. The examiner also recommended 
muscle strengthening and that the veteran perform leg lifts 
with weights to strengthen the quadriceps muscle.

In June 1994, the appellant underwent another VA orthopedic 
examination. Examination revealed no swelling of the knees, 
bilaterally.  The examiner found that there was 
lateralization of both knees with more prominence in the 
right knee, but no subluxation, lateral instability, 
nonunion, or loose motion.  Radiology findings were 
reportedly suggestive of early mild osteoarthritis.  

The examiner noted an assessment of a history of bilateral 
chondromalacia patella and early osteoarthritis.

In August 1995, the veteran underwent another VA orthopedic 
examination.  He reported that he experienced bilateral knee 
pain and that he used a cane for walking.  Examination 
revealed no swelling or deformity.  The examiner found that 
there was lateralization of both knees, more prominent on the 
right.  Examination revealed no subluxation, lateral 
instability, nonunion with loose motion, or malunion.  The 
examiner noted the presence of an approximately 4 centimeter, 
old, longitudinal scar just medial to the right patella, 
which he described as well healed.  

Range of motion testing showed extension to 0 degrees and 
flexion of both knees to 120 degrees.  Internal deviation of 
the right knee was found to be to 12 degrees, and lateral 
deviation was found to be to 10 degrees.  Internal deviation 
of the left knee was noted to be to 20 degrees, and lateral 
deviation was noted to be to 30 degrees. The examiner noted a 
diagnosis of a history of bilateral chondromalacia.

X-rays obtained in August 1995 reportedly showed no soft 
tissue, osseous, or joint space abnormality.  The radiologist 
noted an impression of normal knees, bilaterally.

In a statement dated in August 1996, the veteran's former 
employer reported that the veteran had voluntarily quit his 
employment position five years earlier due to personal 
reasons.

In a June 1998 letter, the RO requested that the veteran 
identify all VA and private sources of recent medical 
treatment that he had received for his bilateral knee 
disorder.  The veteran subsequently submitted numerous 
statements to VA throughout 1998 in which he complained of 
the time that it was taking to resolve this appeal.  In these 
statements, he never reported having received any private or 
VA treatment for his service-connected knee disorder.


In October 1998, VA arranged for QTC Medical Services to 
provide an orthopedic examination for the veteran.  In his 
report, the examining physician noted that he had reviewed 
the veteran's medical records.  During the examination, the 
appellant complained of bilateral knee pain about the 
kneecaps.  He stated that going up and down stairs aggravated 
the pain.  He stated that his knees would swell and that the 
right knee gave out on occasion.  He stated that he wore 
neoprene supports.  The examiner noted that the veteran did 
not require any assistive device such as a cane or crutch, 
and that he stood steady and straight.  It was noted that, 
during the examination, the veteran made a conscious effort 
to keep his knees straight at all times.  

The examiner indicated that, when the veteran entered the 
examination room, he walked with a normal gait.  He 
reportedly declined to make any back motions complaining of 
knee pain and he apparently refused to do any bending such as 
a knee squat.  The examiner noted that the appellant returned 
to the supine position in a grotesque manner in order to 
refrain from bending the knees at any time.  Attempts were 
made to get some impression of range of motion in the hips 
and knees, but the veteran reportedly held the lower 
extremities rigidly throughout the examination and refused to 
allow any motions in this regard.  

The examiner found that there was no effusion in the knees.  
The veteran would not allow the patellae to be moved against 
the femurs, but the examiner indicated that no crepitus was 
observed.  No localized tenderness was found other than a 
general complaint of pain to palpation about the knees. X-
rays reportedly showed no obvious pathology and no narrowing 
of the cartilage space in the joint compartments.  No 
osteophytes or deformities were found.  The examiner noted a 
diagnosis of chondromalacia of the patellae, bilaterally.

In the report of the veteran's October 1998 QTC examination, 
the examiner explained that "[t]his individual presents a 
very bizarre picture in terms of the examination.  It was not 
possible to make a careful examination of the knees because 
of the patient's refusal to allow any bending of the knees.  

Once again as the patient departed from the examination, he 
was carefully observed to have an entirely normal gait and 
normal movements of the body in general as he made his way 
out of the clinic.  I therefore have strong reservations, 
particularly in the face of essentially negative radiographs 
that there is any significant chondromalacia, I rather feel 
that this is a marked example of symptom exaggeration."  

The examiner further explained that he was unable to comment 
whether there was evidence of weakness, incoordination or 
fatigability.  It was noted that the appellant only 
complained of pain, and the examiner found that, with the 
degree of pain exhibited during the examination, one would 
not expect to see a normal gait, which was nevertheless 
present.  The examiner concluded that the degree of 
chondromalacia present in the knees was in all likelihood no 
more than slight and was not apparently accompanied by any 
major changes in the knees.  He noted in conclusion that the 
x-rays did not show any significant degenerative arthritis.

The RO subsequently obtained additional VA outpatient 
treatment records, which showed that, between 1998 and 2001, 
the veteran periodically complained of bilateral knee pain.  
In February 1999, the veteran also complained of locking and 
instability.  The examiner noted that he was wearing knee 
braces.  X-rays showed no significant interval changes.  The 
examiner found that there were no fractures or subluxations, 
and that the joint spaces were within normal limits, 
bilaterally.  The soft tissues were found to be unremarkable.  

Examination showed some swelling and tenderness around both 
patella and that he was unable to fully flex the knees due to 
pain, but no gross instability was found.  The examiner noted 
an impression of chronic bilateral knee pain, probably 
patellofemoral syndrome with possible chondromalacia, but it 
was also noted this could not be confirmed without Magnetic 
Resonance Imaging (MRI) or arthroscopy.  The examiner 
recommended conservative therapy through physical therapy.


A report of contact dated in March 2001 reflects that the 
veteran was advised by telephone of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  It was noted 
that he was informed that VA had a duty to obtain medical 
records or other evidence identified by him in support of his 
claim.  He was also informed of the evidence VA had received 
to date.  It was further noted, however, that the veteran 
specifically reported that he had no additional evidence, 
including medical records, to submit.

In January 2002, VA arranged for QTC Medical Services to 
provide another orthopedic examination for the veteran.  In 
his report, the examining physician indicated that he had 
reviewed all of the medical evidence in the claims folders.  
The physician also noted that a history was obtained from the 
appellant.  During this examination, the veteran reported 
that during the evacuation from Saigon a hand grenade 
exploded and injured both knee joints.  He explained that he 
lost consciousness and was transferred from Cambodia to a 
military hospital in Japan where he remained for three days.  

The veteran also reported that he has continued to experience 
chronic knee pain, bilaterally, which becomes aggravated with 
activity.  He noted that his pain was persistent and that he 
required the use of a cane for support.  He denied a history 
of knee joint effusion.  Examination revealed that the 
veteran was able to get into and out of a chair without 
difficulty. 

The examiner noted that he could climb onto and off the 
examination table without difficulty, and that he came to the 
examination with a cane but was able to walk without the 
cane.  The examiner further noted that he could walk on his 
tiptoes and heels, as well as perform a tandem gait, without 
any difficulty.  Examination revealed no sign of abnormal 
weight bearing, and both his posture and gait were found to 
be normal.  He could reportedly walk across the room without 
use of the cane, and the examiner concluded that he had no 
limitation of function of standing and walking. There was 
reportedly no knee joint effusion.  The examiner found that 
the knee joints appeared within normal limits.  Range of 
motion of the knees was found to be from 0-to-140 degrees, 
bilaterally.  Drawer test and McMurray's test were both found 
to be negative, bilaterally.


In the report of the veteran's January 2002 medical 
examination, the examiner indicated that there was no 
"DeLuca" (DeLuca v. Brown, 8 Vet. App. 202 (1995)) issue 
affecting either joint.  

The examiner found that there was positive crepitation over 
both knee joints, but no evidence of lateral or anterior 
instability of the knee joints.  Deep tendon reflexes were 
found to be 2+ in the lower extremities.  Babinski's were 
found to be negative, bilaterally.  

The examiner noted that there was no evidence of loss of 
strength in the lower extremities and that motor power was 
5+, bilaterally.  There was also no evidence of loss of 
sensation in the lower extremities.  Diagnostic testing 
reportedly showed no abnormality of either knee.  The 
examiner concluded that he was apparently suffering from 
bilateral chondromalacia patellae.  The physician also 
concluded that the veteran's examination did not reveal any 
abnormality in his gait, posture, or walking ability.

In the February 2002 SSOC, the RO noted that, in November 
2000, the President signed into law the VCAA.  The RO also 
set forth the new version of 38 C.F.R. § 3.159, which 
implemented that law.  These provisions explained VA's duty 
to advise claimants as to the evidence needed to substantive 
their claims, and VA's duty to assist claimants in obtaining 
evidence relevant to their claims.

In a May 2002 OMB total and permanent disability cancellation 
request pertaining to loan cancellation, a physician 
certified that the veteran was permanently disabled due to 
PTSD and bilateral chondromalacia of the knees secondary to 
war wounds.

In May 2002, the veteran contacted the Board by telephone to 
inquire as to the status of his various appeals.  He 
indicated that he did not have any additional evidence or 
argument to submit in support of his claims, and that he 
would like for a decision to be issued.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2003), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.





In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Johnson v. Brown, 9 
Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5257.


Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  38 C.F.R. § 4.71a; 
Diagnostic Code 5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  38 C.F.R. § 4.71a; Diagnostic 
Code 5256.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14. 
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
redefined the obligations of VA with respect to the duty to 
assist.  

This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

VA published regulations implementing the VCAA that provided 
the duty to notify and the duty to assist provisions are 
effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001), codified generally at 38 C.F.R. § 3.159.  
However, the Board must point out that the provisions of the 
VCAA are not applicable to CUE claims.  In any event, this 
information provided the veteran with additional notice and 
may be characterized as additional assistance VA provided him 
in this claim.  See for example Livesay v. Principi, 15 Vet. 
App. 165 (2001).  


CUE

The veteran's argument for CUE contained in the April 2003 
and March 2004 correspondences essentially incorporate the 
arguments and evidentiary references made in 2002 in seeking 
reconsideration of the Board's August 2002 decision.  At that 
time he asserted, in essence, that the Board had erred by 
failing to assign an increased evaluation of 20 percent for 
each knee under the criteria of Diagnostic Code (DC) 5260, 
which pertains to limitation of flexion in the leg.  In 
support of this assertion, he submitted a copy of an April 
1998 VA clinical note, which shows that an examiner found 
that flexion was limited to 30 degrees in the veteran's knees 
due to pain.

In a second statement dated in September 2002, the veteran 
also asserted that the Board should have assigned a 50 
percent disability evaluation for each knee under the 
criteria of DC 5256, which pertains to ankylosis of the knee.  
He submitted a copy of a VA triage nurse note dated on the 
same day in April 1998 as the above clinical note that 
reported right knee flexion to 30 degrees and left knee 
flexion to 25 degrees.  Arguing for CUE he submits another 
triage note from 1998 as refereed to below and argues the 
rating scheme for ankylosis (Diagnostic Code 5256) clearly 
supported a higher evaluation again referring to information 
reported in clinical records from 1998. 

The veteran's argument is, in essence, that the Board 
decision in 2003 did not give consideration to or properly 
evaluate medical evidence, principally statements of ranges 
of motion of the knees recorded in 1998.  He added a copy of 
a VA clinical report dated in March 1998 that he argued 
substantiated CUE under Diagnostic Code 5256 when viewed with 
the Board's statement in its April 2003 decision that the 
record did not support an increased evaluation under that 
Diagnostic Code.  

It is noted that the record, identified as a triage nurse 
note, notes under history and physical findings "pain in 
both knees. H/O ankylosis, condromalacia (sic)".  In sum, he 
asserts that the Board decision in April 2003 contained CUE 
as the evidence clearly showed the disability of the knees 
warranted a higher evaluation. 

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the CAVC.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (2003) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

The basic regulatory framework for the Board review of CUE 
motions was substantially affirmed recently.  See Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

In this case, the argument, most favorably interpreted, 
asserts that the Board did not consider all available 
evidence when it affirmed the initial 10 percent evaluation 
for each knee.  In his March 2004 correspondence the veteran 
appeared to make the argument that the Board incorrectly 
interpreted the rating provisions for ankylosis in light of 
the limitation of motion that had been reported.    

In essence, the argument is that the Board failed to weigh 
correctly the evidence and had it done so the outcome would 
have been materially different.  It is argued that the Board 
failed to address this significant evidence that demonstrated 
a greater disability of the knees.  The argument construed 
liberally contains an allegation that regulation was 
misapplied applicable regulations particularly rating 
schedule provision for knee disabilities.  The Board notes 
that the rating scheme that was in effect when the case was 
initially decided is essentially unchanged from the version 
in effect when the Board reviewed the claim on 
reconsideration in 2003.  

The Board notes in passing that RO rating decisions that were 
appealed and led to the Board decisions in this matter are 
deemed subsumed by the Board decision.  See, Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  Thus 
there is no basis to collaterally attack a subsumed decision 
on the basis of CUE.

The Board believes it is important to note at the outset that 
the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes CUE and what does not since this 
provides the framework for analysis of the veteran's 
argument.  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  In other words the error must be 
undebatable, outcome determinative and based on the record 
presented to the Board at the time of the challenged 
decision.  See for example, Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002).

The appellant does not argue that evidence was available but 
not obtained.  Thus the "correct facts" were available to 
the Board in 2003.  The argument that the Board decision in 
2003 did not properly evaluate medical evidence is rebutted 
in the analysis that refers to the specific arguments 
regarding the information recorded in 1998.  The Board 
thoroughly explained the minimal weight of those reports as 
they were considered in the context of the contemporaneous 
examinations that included comments regarding the veteran's 
presentation and demeanor on examination.  

Thus the Board clearly explained the basis for its conclusion 
that the evidence the veteran draws upon to support CUE 
showed findings extremely out of proportion to objective 
evaluations over many years, including contemporaneous 
reports.  The Board did expressly identify the examination 
evidence in the record to indicate the Board considered the 
records on file carefully in formulating its conclusion 
regarding evidentiary weight.  In addition, the Board 
carefully evaluated the record in applying the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and explained its 
decision that the record did not support a higher evaluation 
applying those criteria.  An examiner in 2002 clearly 
discussed those elements in the context of the veteran's 
evaluation.  

Clearly, the decision in April 2003 was supported by and 
consistent with the evidence then of record.  The facts as 
they were known were available to the Board and it is not 
argued otherwise.  The applicable regulations did not change 
pertinently after the veteran filed his claim and Board 
review, and the applicable diagnostic criteria utilized by VA 
did not change in the years that followed. 





The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in April 2003, the inescapable conclusion remains that 
the overall result is not shown to be manifestly different 
from that reached by the Board at that time.  The appellant 
argues, in essence, that what was "known" compelled a 
favorable decision in 2003.  The Board must observe that what 
was "known" did not undebatably support a higher evaluation 
for either knee.  

The Board could have reasonably found against the veteran 
since the evidence did not compel the conclusion that he had 
ankylosis of either knee or that the level of impairment 
reliably recorded compelled a higher evaluation.  The veteran 
did not assert that the Board's conclusion that the record 
demonstrated a pattern of exaggerated symptomalogy had no 
basis in the record.  Indeed, that concussion was reasonably 
supported in reports of several evaluators independently.  
Clearly what the appellant argues to support CUE is a 
different interpretation of the evidence.  

In essence, that evidence did not compel a decision in his 
favor is amply reflected in the extensive medical record.  In 
fact the March 1998 report he submitted only included 
history.  It did not contain any objective findings for the 
knees that could have been material to the rating 
determination.  

Thus, the record shows that the Board considered the 
pertinent documentary evidence and appeared to take a careful 
approach in evaluating the disability with the adjudication 
criteria in mind.  




Accordingly, with that standard in mind, the Board finds that 
the correct facts as stated in this case as they were known 
to the Board in April 2003, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  

The Board must advise the appellant that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision the April 17, 2003 have not 
been met.  

Consequently, the Board concludes that the appellant has not 
presented a valid claim of CUE in the April 17, 2003 Board 
decision and that his claim should be denied.  

The record shows that the veteran has been apprised of the 
elements of a valid CUE claim.  The Board correspondence in 
June 2004 directed him to the applicable law and regulations 
and encouraged him to obtain representation.  

Overall, through his written argument he has demonstrated a 
sufficient understanding of the regulations applicable to his 
CUE claim and the elements of a CUE claim.  

The veteran fails on the merits of his CUE claim rather than 
simply in the pleading, and the appropriate decision is to 
deny the claim rather than dismiss without prejudice to 
refiling.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003).  



ORDER

CUE not having been found in the Board decision dated April 
17, 2003, the claim of entitlement to a rating in excess of 
10 percent for chondromalacia of the left knee and a rating 
in excess of 10 percent for chondromalacia of the right knee 
is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



